Exhibit 10.3

AMENDED AND RESTATED REVOLVING CREDIT NOTE

 

$35,000,000.00   December 17, 2014

FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to CAPITAL
ONE, NATIONAL ASSOCIATION (“Payee”), or order, in accordance with the terms of
that certain First Amended and Restated Credit Agreement, dated as of
December 17, 2014, as from time to time in effect, by and among Maker, KeyBank
National Association, for itself and as Agent, and such other Lenders as may be
from time to time named therein (the “Credit Agreement”), to the extent not
sooner paid, on or before the Revolving Credit Maturity Date, the principal sum
of THIRTY-FIVE MILLION AND NO/100 DOLLARS ($35,000,000.00), or such amount as
may be advanced by the Payee under the Credit Agreement as a Revolving Credit
Loan with daily interest from the date thereof, computed as provided in the
Credit Agreement, on the principal amount hereof from time to time unpaid, at a
rate per annum on each portion of the principal amount which shall at all times
be equal to the rate of interest applicable to such portion in accordance with
the Credit Agreement, and with interest on overdue principal and, to the extent
permitted by Applicable Law, on overdue installments of interest and late
charges at the rates provided in the Credit Agreement. Interest shall be payable
on the dates specified in the Credit Agreement, except that all accrued interest
shall be paid at the stated or accelerated maturity hereof or upon the
prepayment in full hereof. Capitalized terms used herein and not otherwise
defined herein shall have the meanings set forth in the Credit Agreement.

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time.

This Amended and Restated Revolving Credit Note (this “Note) is one of one or
more Revolving Credit Notes evidencing borrowings under and is entitled to the
benefits and subject to the provisions of the Credit Agreement. The principal of
this Note may be due and payable in whole or in part prior to the Revolving
Credit Maturity Date and is subject to mandatory prepayment in the amounts and
under the circumstances set forth in the Credit Agreement, and may be prepaid in
whole or from time to time in part, all as set forth in the Credit Agreement.

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under Applicable Law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under Applicable Law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by Applicable Law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned Maker. All interest paid or agreed to be paid to the
Lenders shall, to the extent permitted by Applicable Law, be amortized,
prorated, allocated and spread throughout the full period until payment in full
of the principal of the



--------------------------------------------------------------------------------

Obligations of the undersigned Maker (including the period of any renewal or
extension thereof) so that the interest thereon for such full period shall not
exceed the maximum amount permitted by Applicable Law. This paragraph shall
control all agreements between the undersigned Maker and the Lenders and the
Agent.

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

This Note shall, pursuant to New York General Obligations Law Section 5-1401, be
governed by the laws of the State of New York.

The undersigned Maker and all guarantors and endorsers hereby waive presentment,
demand, notice, protest, notice of intention to accelerate the indebtedness
evidenced hereby, notice of acceleration of the indebtedness evidenced hereby
and all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically otherwise
provided in the Credit Agreement, and assent to extensions of time of payment or
forbearance or other indulgence without notice.

This Note, together with other Amended and Restated Revolving Credit Notes as of
even date herewith, is delivered in amendment and restatement of the “Revolving
Credit Notes” as such term is defined in the Original Credit Agreement. This
Note is not intended to, nor shall it be construed to, constitute a novation of
the indebtedness due under the Credit Agreement or the obligations evidenced
thereby.

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

CARTER VALIDUS OPERATING PARTNERSHIP II, LP, a Delaware limited partnership By:
  Carter Validus Mission Critical REIT II, Inc., a Maryland corporation, its
general partner   By:  

/s/ John E. Carter

  Name: John E. Carter   Title: CEO (SEAL)